DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims:  1, 3-5, 7-9 and 11-16 have been amended.
		Claims:  18-20 have not been amended. 
		Claims:  21-24 have been added. 
		Claims:  2, 6, 10 and 17 have been cancelled. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 7-9, 11-16, 18-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-5, 7-9, 11-12, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHLIWA-BERTLING et al. (US Patent Publication 2020/0336885 herein after referenced as Schliwa) in view of Bakker (US Patent 10,791,450 herein after referenced as Bakker). 

Regarding claim 1, Schliwa discloses:
A cellular network element, comprising: a network port; and a processor coupled to the network port; wherein the cellular network element is configured to: (Schliwa, Fig. 2 & [0083] discloses a network node (i.e. reads on cellular network element) includes processing circuitry, device readable medium, interface (i.e. reads on network port), etc.; Schliwa, [0089] discloses interface is used in the wired or wireless communication of signaling and data between network node and WDs wherein interface comprises port to send and receive data and radio front end circuitry that receives data to be sent to other nodes or WDs; Schliwa, [0078] discloses the wireless network may comprise and/or interface with any type of communication, telecommunication, data, cellular and/or radio network or other similar type of system and embodiments of the wireless network includes GSM, UMTS, LTE and/or other suitable 2G, 3G, 4G or 5G standards).
provide emergency services fallback support information to a wireless device in a third generation partnership project (3GPP) fifth generation system (5GS) cellular registration (Schliwa, [0055]-[0056] discloses a UE registering (i.e. reads on registration) to the 5GC or 5GS and where the 5GC or 5GS (i.e. reads on cellular network element in a 3GPP 5GS) provides the UE (i.e. reads on wireless device) with information (i.e. reads on emergency services fallback support information) indicating that ES is not supported by the 5GC/5G system and that different core network supports ES and the UE then when it needs to send an emergency request would use the information provided by the 5GC or 5GS and fallback to the different core network or system or cell or radio access node and discloses the 5GS comprises a 5GC and a 5G RAN; Schliwa, [0075] discloses the embodiments presented herein provide the UE with network assistance to obtain fast access to emergency services ES requiring fallback from 5G system to another system such as EPS or 2G or 3G because ES is not supported by the 5G system and the information is provided to the UE while the UE is connected to 5G over a 3GPP radio access network to help the UE connect to system capable of providing ES without further redirection or fallbacks; Schliwa, [0041] discloses a UE may be registered to 5G Core Network 5GC that does not support emergency services ES such as a current RAT does not support ES or the 5GC does not support ES and the information indicating that ES is not supported is assumed to be communication to the UE at registration procedure with the 5GC; Schliwa, [0094] discloses a wireless device WD can be used interchangeably with a user equipment UE).
wherein the emergency services fallback support information includes a first indication that emergency services fallback (Schliwa, [0130] discloses the ES information indicate that 5GC does not support ES (i.e. reads on first indication that emergency services fallback is not supported) and indicate support of ES (i.e. reads on second indication that emergency services fallback is supported) by the other network; Schliwa, [0072] discloses if there is no EPC or EPS that supports ES (i.e. reads on EPC service is not supported), the UE can fallback to another network that supports ES such as 2G or 3G network (i.e. reads on CS service is supported); Schliwa, [0075] discloses the embodiments presented herein provide the UE with network assistance to obtain fast access to emergency services ES requiring fallback from 5G system to another system such as EPS or 2G or 3G (i.e. reads on perform fallback directly to 3G or 2G service) because ES is not supported by the 5G system and the information is provided to the UE while the UE is connected to 5G over a 3GPP radio access network to help the UE connect to system capable of providing ES without further redirection or fallbacks; Schliwa, [0136] discloses 2G or 3G system such as UMTS or GPRS that provides ES over circuit switched connectivity and if 2G or 3G system are the only networks that provide ES, the UE may also obtain the information of other RATs such as 2G CS or 3G CS that are candidate to provide ES based on information provided in the 5G system information.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the received ES information includes a first information indicating a system that does not support the emergency service ES such as the 5GC and a second information indicating the network such as a 2G or 3G CS network that does support the emergency service ES which help the UE connect to system directly capable of providing ES without further redirection or fallbacks).
and initiate a CS emergency call (Schliwa, [0145] discloses receiving a request for a service that requires emergency handling such as a request for a voice service (i.e. reads on emergency call); Schliwa, [0136] discloses 2G or 3G system such as UMTS or GPRS that provides ES over circuit switched connectivity and if 2G or 3G system are the only networks that provide ES, the UE may also obtain the information of other RATs such as 2G CS or 3G CS that are candidate to provide ES based on information provided in the 5G system information; Schliwa, [0006] discloses in case the UE has a valid subscription SIM emergency calls can instead be supported in basic service mode.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a voice service such as an emergency call over the 2G CS or 3G CS is initiated when the 2G CS or 3G CS are the only networks that provide emergency services ES).
Schliwa discloses receiving emergency services support information during a registration procedure that includes an indication that a 5GC does not support emergency services are received and that other system support emergency services and further discloses that when an EPC does not support emergency services, the UE falls back to a 2G or 3G CS system that does support emergency services but fails to explicitly disclose that said emergency services support information are received in a registration accept message and also fails to explicitly disclose that the received emergency services support information includes an indication that an EPC does not support emergency services and therefore fails to disclose “provide emergency services fallback support information to a wireless device in a third generation partnership project (3GPP) fifth generation system (5GS) cellular registration accept message,” and “wherein the emergency services fallback support information includes a first indication that emergency services fallback via fallback to evolved packet core (EPC) service is not supported”.
	In a related field of endeavor, Bakker discloses:
provide emergency services fallback support information to a wireless device in a third generation partnership project (3GPP) fifth generation system (5GS) cellular registration accept message, (Bakker, Table 1 & Column 5, Lines 28 – Column 6, Lines 1-15 discloses during a successful registration procedure, an access network (i.e. reads on cellular network element) of the mobile communication system can provide an indication relating to emergency services (i.e. reads on emergency services fallback support information) to the UE (i.e. reads on wireless device) wherein the UEs request to register sent during the registration procedure is accepted by means of sending by the network and receiving at the UE, a registration accept message (i.e. reads on 3GPP 5GS cellular registration accept message) wherein a registration accept message, TAU accept message, ATTACH accept message are examples of a registration accept message and an NR access network or an E-UTRA of a 5GS can provide the indication in a registration accept message of the 5GS registration procedure and Table 1 shows the various different emergency support indicator fields indicating which services are supported and are not supported; Bakker, Column 11, Lines 56-59 discloses the AMF of the 5GC has indicated support for emergency services using fallback via a registration accept message; Bakker, Column 8, Lines 57-63 discloses the emergency support indicator such as in Table 1 or 2 and the IMS voice over PS indicator are received by the UE during an NAS registration procedure; Bakker, Column 2, Lines 47-49 discloses 5GS are governed by standards from the 3GPP).
wherein the emergency services fallback support information includes a first indication that emergency services fallback via fallback to evolved packet core (EPC) service is not supported (Bakker, Column 13, Lines 9-13 discloses the UE determines that the second core network EPC does not support emergency bearer services (i.e. reads on emergency services fallback via fallback to evolved packet core (EPC) service is not supported) based on the indicator (i.e. reads on first indication) in Table 2 and then the UE uses a circuit switched domain of the third core network UTRAN or GERAN to perform the call Bakker, Column 8, Lines 57-63 discloses the emergency support indicator such as in Table 1 or 2 and the IMS voice over PS indicator are received by the UE during an NAS registration procedure; Bakker, Table 2 & Column 5, Lines Bakker, Column 6, Lines 17-31 discloses the indication provided by an EPS can be included in a ATTACH ACCEPT response message as an example, the indication can include a value from Table 2 and Table 2 shows a field indicating emergency bearer services is not supported and a field indicating emergency services is supported; Bakker, Column 8, Lines 64 - Column 9, Table 3 discloses the priority and selection rules and exceptions are provided in Table 3 and Table 3, Note 1 and Note 5 discloses the UE enters limited service state and then camps on an acceptable cell and may proceed with the EMC by initiating an emergency call in a limited service state and discloses the condition ESFB is Y only applies for a UE that is camped on or connected to 5GS via NR or via E-UTRA and that supports emergency services fallback and in that case the emergency call will be provided over E-UTRA connected to 5GC).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Schliwa to incorporate the teachings of Bakker by providing the system with various alternative means of transmitting the emergency services support indication (Bakker, Column 5, Lines 28-39) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of transmitting the emergency services support indication to a mobile device as taught by Schliwa) with another known element and comparable device utilizing a known technique (i.e. performing a process of transmitting the emergency services support indication to a mobile device, wherein the emergency services support indication indicating which system does not support emergency services and which system supports emergency services is implemented in a registration accept message and utilizes the various rules in selecting the system for emergency services as taught by Bakker) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of transmitting the emergency services support indication to a mobile device (i.e. as taught by Schliwa & Bakker) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  
Regarding claim 3, Schliwa in view of Bakker discloses:
The cellular network element of claim 1, wherein the emergency services fallback support information is provided in a 5GS network features support information element, wherein the first indication that emergency services fallback via fallback to EPC service is not supported is included in a different field of the 5GS network features support information element than the second indication that emergency services fallback via fallback to CS service is supported (Schliwa, [0130] discloses the ES information indicate that 5GC does not support ES and indicate support of ES by the other network; Schliwa, [0072] discloses if there is no EPC or EPS that supports ES, the UE can fallback to another network that supports ES such as 2G or 3G network; Schliwa, [0136] discloses 2G or 3G system such as UMTS or GPRS that provides ES over circuit switched connectivity and if 2G or 3G system are the only networks that provide ES, the UE may also obtain the information of other RATs such as 2G CS or 3G CS that are candidate to provide ES based on information provided in the 5G system information; Bakker, Column 13, Lines 9-13 discloses the UE determines that the second core network EPC does not support emergency bearer services based on the indicator in Table 2 and then the UE uses a circuit switched domain of the third core network UTRAN or GERAN to perform the call; Bakker, Table 2 & Column 5, Lines Bakker, Column 6, Lines 17-31 discloses the indication provided by an EPS can be included in a ATTACH ACCEPT response message as an example, the indication can include a value from Table 2 and Table 2 shows a field indicating emergency bearer services is not supported and a field indicating emergency services is supported.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the ES information provided by the 5GC that includes systems that do not support emergency services and systems that do support emergency services is a features support information element that includes different fields). 
Regarding claim 4, Schliwa in view of Bakker discloses:
The cellular network element of claim 1, wherein the first indication that emergency services fallback via fallback to EPC service is not supported further comprises an indication that one of: emergency services fallback via fallback to EPC service is not supported; (Schliwa, [0072] discloses if there is no EPC or EPS that supports ES, the UE can fallback to another network that supports ES such as 2G or 3G network; Bakker, Column 13, Lines 9-13 discloses the UE determines that the second core network EPC does not support emergency bearer services based on the indicator in Table 2 and then the UE uses a circuit switched domain of the third core network UTRAN or GERAN to perform the call). 
Regarding claim 5, Schliwa in view of Bakker discloses:
The cellular network element of claim 1, wherein the second indication that emergency services fallback via fallback to CS service is supported further comprises an indication that one of:  emergency services fallback via fallback to CS service is supported while connected to 5GS via a NR air interface or an E-UTRA air interface (Schliwa, [0075] discloses the embodiments presented herein provide the UE with network assistance to obtain fast access to emergency services ES requiring fallback from 5G system to another system such as EPS or 2G or 3G because ES is not supported by the 5G system and the information is provided to the UE while the UE is connected to 5G over a 3GPP radio access network to help the UE connect to system capable of providing ES without further redirection or fallbacks; Schliwa, [0136] discloses 2G or 3G system such as UMTS or GPRS that provides ES over circuit switched connectivity and if 2G or 3G system are the only networks that provide ES, the UE may also obtain the information of other RATs such as 2G CS or 3G CS that are candidate to provide ES based on information provided in the 5G system information; Schliwa, [0079] discloses 5GC network that is connected to the WD over the 5GC-NAS interface known as the N1 interface via network node; Schliwa, [0082] discloses examples of a network node include but are not limited to NR NodeB such as gNB). 
Regarding claim 7 and claim 11, Schliwa discloses:
A wireless device, comprising: an antenna; a radio operably coupled to the antenna; and a processor operably coupled to the radio; wherein the wireless device is configured to: and An apparatus, comprising: a processor configured to cause a wireless device to: (Schliwa, [0020] discloses a user equipment UE (i.e. reads on wireless device) comprises an antenna, a radio front-end circuitry connected to the antenna and processing circuitry (i.e. reads on apparatus) and the processing circuitry being configured to perform any of the embodiments; Schliwa, [0094] discloses a wireless device WD can be used interchangeably with a user equipment UE; Schliwa, [0085] discloses the processing circuitry may comprise a combination of one or more of a microprocessor, controller, microcontroller, etc.).
receive emergency services fallback support information from a cellular network element in a third generation partnership project (3GPP) fifth generation system (5GS) cellular registration (Schliwa, [0055]-[0056] discloses a UE registering (i.e. reads on registration) to the 5GC or 5GS and where the 5GC or 5GS (i.e. reads on cellular network element in a 3GPP 5GS) provides the UE (i.e. reads on wireless device) with information (i.e. reads on emergency services fallback support information) indicating that ES is not supported by the 5GC/5G system and that different core network supports ES and the UE then when it needs to send an emergency request would use the information provided by the 5GC or 5GS and fallback to the different core network or system or cell or radio access node and discloses the 5GS comprises a 5GC and a 5G RAN; Schliwa, [0075] discloses the embodiments presented herein provide the UE with network assistance to obtain fast access to emergency services ES requiring fallback from 5G system to another system such as EPS or 2G or 3G because ES is not supported by the 5G system and the information is provided to the UE while the UE is connected to 5G over a 3GPP radio access network to help the UE connect to system capable of providing ES without further redirection or fallbacks; Schliwa, [0041] discloses a UE may be registered to 5G Core Network 5GC that does not support emergency services ES such as a current RAT does not support ES or the 5GC does not support ES and the information indicating that ES is not supported is assumed to be communication to the UE at registration procedure with the 5GC; Schliwa, [0094] discloses a wireless device WD can be used interchangeably with a user equipment UE).
wherein the emergency services fallback support information includes a first indication that emergency services fallback (Schliwa, [0130] discloses the ES information indicate that 5GC does not support ES (i.e. reads on first indication that emergency services fallback is not supported) and indicate support of ES (i.e. reads on second indication that emergency services fallback is supported) by the other network; Schliwa, [0072] discloses if there is no EPC or EPS that supports ES (i.e. reads on EPC service is not supported), the UE can fallback to another network that supports ES such as 2G or 3G network (i.e. reads on CS service is supported); Schliwa, [0075] discloses the embodiments presented herein provide the UE with network assistance to obtain fast access to emergency services ES requiring fallback from 5G system to another system such as EPS or 2G or 3G (i.e. reads on perform fallback directly to 3G or 2G service) because ES is not supported by the 5G system and the information is provided to the UE while the UE is connected to 5G over a 3GPP radio access network to help the UE connect to system capable of providing ES without further redirection or fallbacks; Schliwa, [0136] discloses 2G or 3G system such as UMTS or GPRS that provides ES over circuit switched connectivity and if 2G or 3G system are the only networks that provide ES, the UE may also obtain the information of other RATs such as 2G CS or 3G CS that are candidate to provide ES based on information provided in the 5G system information.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the received ES information includes a first information indicating a system that does not support the emergency service ES such as the 5GC and a second information indicating the network such as a 2G or 3G CS network that does support the emergency service ES which help the UE connect to system directly capable of providing ES without further redirection or fallbacks).
and initiate a CS emergency call (Schliwa, [0145] discloses receiving a request for a service that requires emergency handling such as a request for a voice service (i.e. reads on emergency call); Schliwa, [0136] discloses 2G or 3G system such as UMTS or GPRS that provides ES over circuit switched connectivity and if 2G or 3G system are the only networks that provide ES, the UE may also obtain the information of other RATs such as 2G CS or 3G CS that are candidate to provide ES based on information provided in the 5G system information; Schliwa, [0006] discloses in case the UE has a valid subscription SIM emergency calls can instead be supported in basic service mode.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a voice service such as an emergency call over the 2G CS or 3G CS is initiated when the 2G CS or 3G CS are the only networks that provide emergency services ES).
Schliwa discloses receiving emergency services support information during a registration procedure that includes an indication that a 5GC does not support emergency services are received and that other system support emergency services and further discloses that when an EPC does not support emergency services, the UE falls back to a 2G or 3G CS system that does support emergency services but fails to explicitly disclose that said emergency services support information are received in a registration accept message and also fails to explicitly disclose that the received emergency services support information includes an indication that an EPC does not support emergency services and therefore fails to disclose “receive emergency services fallback support information from a cellular network element in a third generation partnership project (3GPP) fifth generation system (5GS) cellular registration accept message,” and “wherein the emergency services fallback support information includes a first indication that emergency services fallback via fallback to evolved packet core (EPC) service is not supported”.
In a related field of endeavor, Bakker discloses:
receive emergency services fallback support information from a cellular network element in a third generation partnership project (3GPP) fifth generation system (5GS) cellular registration accept message, (Bakker, Table 1 & Column 5, Lines 28 – Column 6, Lines 1-15 discloses during a successful registration procedure, an access network (i.e. reads on cellular network element) of the mobile communication system can provide an indication relating to emergency services (i.e. reads on emergency services fallback support information) to the UE (i.e. reads on wireless device) wherein the UEs request to register sent during the registration procedure is accepted by means of sending by the network and receiving at the UE, a registration accept message (i.e. reads on 3GPP 5GS cellular registration accept message) wherein a registration accept message, TAU accept message, ATTACH accept message are examples of a registration accept message and an NR access network or an E-UTRA of a 5GS can provide the indication in a registration accept message of the 5GS registration procedure and Table 1 shows the various different emergency support indicator fields indicating which services are supported and are not supported; Bakker, Column 11, Lines 56-59 discloses the AMF of the 5GC has indicated support for emergency services using fallback via a registration accept message; Bakker, Column 8, Lines 57-63 discloses the emergency support indicator such as in Table 1 or 2 and the IMS voice over PS indicator are received by the UE during an NAS registration procedure; Bakker, Column 2, Lines 47-49 discloses 5GS are governed by standards from the 3GPP).
wherein the emergency services fallback support information includes a first indication that emergency services fallback via fallback to evolved packet core (EPC) service is not supported (Bakker, Column 13, Lines 9-13 discloses the UE determines that the second core network EPC does not support emergency bearer services (i.e. reads on emergency services fallback via fallback to evolved packet core (EPC) service is not supported) based on the indicator (i.e. reads on first indication) in Table 2 and then the UE uses a circuit switched domain of the third core network UTRAN or GERAN to perform the call Bakker, Column 8, Lines 57-63 discloses the emergency support indicator such as in Table 1 or 2 and the IMS voice over PS indicator are received by the UE during an NAS registration procedure; Bakker, Table 2 & Column 5, Lines Bakker, Column 6, Lines 17-31 discloses the indication provided by an EPS can be included in a ATTACH ACCEPT response message as an example, the indication can include a value from Table 2 and Table 2 shows a field indicating emergency bearer services is not supported and a field indicating emergency services is supported; Bakker, Column 8, Lines 64 - Column 9, Table 3 discloses the priority and selection rules and exceptions are provided in Table 3 and Table 3, Note 1 and Note 5 discloses the UE enters limited service state and then camps on an acceptable cell and may proceed with the EMC by initiating an emergency call in a limited service state and discloses the condition ESFB is Y only applies for a UE that is camped on or connected to 5GS via NR or via E-UTRA and that supports emergency services fallback and in that case the emergency call will be provided over E-UTRA connected to 5GC).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Schliwa to incorporate the teachings of Bakker by providing the system with various alternative means of transmitting the emergency services support indication (Bakker, Column 5, Lines 28-39) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of transmitting the emergency services support indication to a mobile device as taught by Schliwa) with another known element and comparable device utilizing a known technique (i.e. performing a process of transmitting the emergency services support indication to a mobile device, wherein the emergency services support indication indicating which system does not support emergency services and which system supports emergency services is implemented in a registration accept message and utilizes the various rules in selecting the system for emergency services as taught by Bakker) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of transmitting the emergency services support indication to a mobile device (i.e. as taught by Schliwa & Bakker) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  

Regarding claim 8, Schliwa in view of Bakker discloses:
The wireless device of claim 7, wherein the processor is further configured to cause the wireless device to: ignore and not execute a handler for a legacy emergency service fallback indication (Schliwa, [0137] discloses the ES information provides one or more other networks or systems that support ES an order of priority that the UE may use to select the network or system in the event of an emergency for instance LTE or EPC has priority over 2G or 3G systems.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the 2G or 3G systems are ignored and not selected in favor of the selection of LTE or EPC according to priority). 
Regarding claim 9, Schliwa in view of Bakker discloses:
The wireless device of claim 7, wherein the emergency services fallback support information is provided in a 5GS network features support information element; and wherein the first indication that emergency services fallback via fallback to EPC service is not supported is included in a different field of the 5GS network features support information element than the second indication that emergency services fallback via fallback to CS service is supported (Schliwa, [0130] discloses the ES information indicate that 5GC does not support ES and indicate support of ES by the other network; Schliwa, [0072] discloses if there is no EPC or EPS that supports ES, the UE can fallback to another network that supports ES such as 2G or 3G network; Schliwa, [0136] discloses 2G or 3G system such as UMTS or GPRS that provides ES over circuit switched connectivity and if 2G or 3G system are the only networks that provide ES, the UE may also obtain the information of other RATs such as 2G CS or 3G CS that are candidate to provide ES based on information provided in the 5G system information; Bakker, Column 13, Lines 9-13 discloses the UE determines that the second core network EPC does not support emergency bearer services based on the indicator in Table 2 and then the UE uses a circuit switched domain of the third core network UTRAN or GERAN to perform the call; Bakker, Table 2 & Column 5, Lines Bakker, Column 6, Lines 17-31 discloses the indication provided by an EPS can be included in a ATTACH ACCEPT response message as an example, the indication can include a value from Table 2 and Table 2 shows a field indicating emergency bearer services is not supported and a field indicating emergency services is supported.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the ES information provided by the 5GC that includes systems that do not support emergency services and systems that do support emergency services is a features support information element that includes different fields). 
Regarding claim 12, Schliwa in view of Bakker discloses:
The apparatus of claim 11, wherein the emergency services fallback support information is received from a cellular network element during 3GPP fifth generation system (5GS) cellular registration (Schliwa, [0055]-[0056] discloses a UE registering to the 5GC or 5GS and where the 5GC or 5GS provides the UE with information indicating that ES is not supported by the 5GC/5G system and that different core network supports ES and the UE then when it needs to send an emergency request would use the information provided by the 5GC or 5GS and fallback to the different core network or system or cell or radio access node and discloses the 5GS comprises a 5GC and a 5G RAN; Bakker, Table 1 & Column 5, Lines 28 – Column 6, Lines 1-15 discloses during a successful registration procedure, an access network of the mobile communication system can provide an indication relating to emergency services to the UE  wherein the UEs request to register sent during the registration procedure is accepted by means of sending by the network and receiving at the UE, a registration accept message wherein a registration accept message, TAU accept message, ATTACH accept message are examples of a registration accept message and an NR access network or an E-UTRA of a 5GS can provide the indication in a registration accept message of the 5GS registration procedure and Table 1 shows the various different emergency support indicator fields indicating which services are supported and are not supported).
Regarding claim 20, Schliwa in view of Bakker discloses:
The apparatus of claim 11, wherein the processor is further configured to cause the wireless device to: determine that the wireless device has limited service; determine whether a 5G NR cell indicates that emergency services over IMS support is provided; and determine whether to camp on the 5G NR cell while the wireless device has limited service based at least in part on whether the 5G NR cell indicates that emergency services over IMS support is provided (Schliwa, [0141] discloses the UE may use the priority provided in the ES information to select the other system to fallback to for sending the emergency request; Bakker, Column 8, Lines 64 - Column 9, Table 3 discloses the priority and selection rules and exceptions are provided in Table 3 and Table 3, Note 1 and Note 5 discloses the UE enters limited service state and then camps on an acceptable cell and may proceed with the EMC by initiating an emergency call in a limited service state and discloses the condition ESFB is Y only applies for a UE that is camped on or connected to 5GS via NR or via E-UTRA and that supports emergency services fallback and in that case the emergency call will be provided over E-UTRA connected to 5GC). 
Regarding claim 21, Schliwa in view of Bakker discloses:
The apparatus of claim 13, wherein the processor is further configured to cause the wireless device to: search for EPC service based at least in part on emergency services via 5GS service not being supported (Schliwa, [0070] discloses the 5GC does not support ES, the ES information to the UE should indicate fallback to an EPS; Schliwa, [0057] discloses when ES is not supported by 5GC or 5GS, the latter suggests or instructs the UE that is should connect to other core networks or system such as EPC; Schliwa, [0073] discloses the UE will search for other RAT technologies supporting ES).


Claim(s) 13, 16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHLIWA-BERTLING et al. (US Patent Publication 2020/0336885 herein after referenced as Schliwa) in view of Bakker (US Patent 10,791,450 herein after referenced as Bakker) and further in view of Stojanovski et al. (US Patent Publication 2020/0015128 herein after referenced as Stojanovski).  

Regarding claim 13, Schliwa in view of Bakker discloses:
The apparatus of claim 11, wherein the processor is further configured to cause the wireless device to: (see claim 11).
determine whether emergency services via fifth generation system (5GS) service are supported based at least in part on the emergency services fallback support information (Schliwa, [0070] discloses the 5GC does not support ES, the ES information to the UE should indicate fallback to an EPS; Schliwa, [0130] discloses the ES information indicate that 5GC does not support ES and indicate support of ES by the other network).
(Schliwa, [0068] discloses the UE access the 5GC over N1; Schliwa, discloses a 5GC network is connected to the WD over the 5GC-NAS interface known as the N1 interface via the network node).
	Schliwa in view of Bakker discloses performing a fallback to the another system when the 5GS does not support emergency services and discloses that the mobile device utilizes an N1 interface to communicate with the 5GS but fails to disclose that the N1 interface is disabled when performing the fallback and therefore fails to disclose “and disable an N1 interface for the wireless device when emergency services via 5GS service are not supported.”
	In a related field of endeavor, Stojanovski discloses:
and disable an N1 interface for the wireless device when emergency services via 5GS service are not supported (Stojanovski, [0020]-[0022] discloses a lack of support for regulatory services in 5G systems such as no support for emergency call and discloses a UE unable to obtain voice services in 5GS shall not select NR and E-UTRAN cell connected to 5GC by disabling related radio capabilities results in reselecting to E-UTRAN connected to EPC first and discloses when a UE is facing a 5GC network that advertises no support for VoIMS, the UE disables its 5G radio NR capability and reselects to the 4G EPS and this means that the smartphones in 5GS network deployments with no VoIMS support will never be able to benefit from the higher data rates of 5GS; Stojanovski, [0037] discloses the UE may transfer to the EPS any additional PDU sessions that it has and when the voice call is over the UE transfer the IMS PDN connection towards the 5GS.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the UE disables the 5G radio NR capability or N1 interface in order to reselect to the 4G EPS when 5GS does not support emergency calls and after the call is completed enables the 5G radio NR capability in order to return to the 5GS to be able to benefit from the higher data rates of the 5GS).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Schliwa in view of Bakker to incorporate the teachings of Stojanovski for the purpose of providing the system with an alternative means of disabling a 5G radio capability to trigger a reselection from 5GS to a different system (Stojanovski, [0021]) and enabling the 5G radio capability and returning back to the 5GS in order to benefit from the higher data rates of the 5GS (Stojanovski, [0037] & [0022]) for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of falling back from a 5GS to a legacy system when the 5GS does not support an emergency service as taught by Schliwa) with another known element and comparable device utilizing a known technique (i.e. performing a process of falling back from a 5GS to a legacy system when the 5GS does not support an emergency service, wherein the 5GS interface is disabled when performing the fall back to the legacy system and enabled when returning back to the 5GS in order to benefit from the higher data rates of the 5GS as taught by Stojanovski) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of falling back from a 5GS to a legacy system when the 5GS does not support an emergency service (i.e. as taught by Schliwa & Bakker) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  
Regarding claim 16, Schliwa in view of Bakker discloses:
The apparatus of claim 11, wherein the processor is further configured to cause the wireless device to: (see claim 11).
(Schliwa, [0068] discloses the UE access the 5GC over N1; Schliwa, discloses a 5GC network is connected to the WD over the 5GC-NAS interface known as the N1 interface via the network node).
Schliwa in view of Bakker discloses performing a fallback to the another system when the 5GS does not support emergency services and discloses that the mobile device utilizes an N1 interface to communicate with the 5GS but fails to disclose that the N1 interface is disabled when performing the fallback and therefore fails to disclose “disable an N1 interface for the wireless device, wherein to disable the N1 interface for the wireless device, the processor is further configured to cause the wireless device to either: locally disable the N1 interface for the wireless device by disabling NR RAT; or indicate to the cellular network element to disable the N1 interface by setting a N1 mode field value to "N1 mode not supported" in a UE network capability information element.”
In a related field of endeavor, Stojanovski discloses:
disable an N1 interface for the wireless device, wherein to disable the N1 interface for the wireless device, the processor is further configured to cause the wireless device to either: locally disable the N1 interface for the wireless device by disabling NR RAT; (Stojanovski, [0020]-[0022] discloses a lack of support for regulatory services in 5G systems such as no support for emergency call and discloses a UE unable to obtain voice services in 5GS shall not select NR and E-UTRAN cell connected to 5GC by disabling related radio capabilities results in reselecting to E-UTRAN connected to EPC first and discloses when a UE is facing a 5GC network that advertises no support for VoIMS, the UE disables its 5G radio NR capability and reselects to the 4G EPS and this means that the smartphones in 5GS network deployments with no VoIMS support will never be able to benefit from the higher data rates of 5GS; Stojanovski, [0037] discloses the UE may transfer to the EPS any additional PDU sessions that it has and when the voice call is over the UE transfer the IMS PDN connection towards the 5GS.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the UE disables the 5G radio NR capability or N1 interface in order to reselect to the 4G EPS when 5GS does not support emergency calls and after the call is completed enables the 5G radio NR capability in order to return to the 5GS to be able to benefit from the higher data rates of the 5GS).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Schliwa in view of Bakker to incorporate the teachings of Stojanovski for the purpose of providing the system with an alternative means of disabling a 5G radio capability to trigger a reselection from 5GS to a different system (Stojanovski, [0021]) and enabling the 5G radio capability and returning back to the 5GS in order to benefit from the higher data rates of the 5GS (Stojanovski, [0037] & [0022]) for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of falling back from a 5GS to a legacy system when the 5GS does not support an emergency service as taught by Schliwa) with another known element and comparable device utilizing a known technique (i.e. performing a process of falling back from a 5GS to a legacy system when the 5GS does not support an emergency service, wherein the 5GS interface is disabled when performing the fall back to the legacy system and enabled when returning back to the 5GS in order to benefit from the higher data rates of the 5GS as taught by Stojanovski) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of falling back from a 5GS to a legacy system when the 5GS does not support an emergency service (i.e. as taught by Schliwa & Bakker) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  
Regarding claim 24, Schliwa in view of Bakker and further in view of Stojanovski discloses:
The apparatus of claim 16, wherein the processor is further configured to cause the wireless device to: (see claim 16).
determine, at a later time, that the wireless device has exited an emergency mode; and re-enable, at the later time, the N1 interface for the wireless device based at least in part on determining that the wireless device has exited the emergency mode (Stojanovski, [0020]-[0022] discloses a lack of support for regulatory services in 5G systems such as no support for emergency call and discloses a UE unable to obtain voice services in 5GS shall not select NR and E-UTRAN cell connected to 5GC by disabling related radio capabilities results in reselecting to E-UTRAN connected to EPC first and discloses when a UE is facing a 5GC network that advertises no support for VoIMS, the UE disables its 5G radio NR capability and reselects to the 4G EPS and this means that the smartphones in 5GS network deployments with no VoIMS support will never be able to benefit from the higher data rates of 5GS; Stojanovski, [0037] discloses the UE may transfer to the EPS any additional PDU sessions that it has and when the voice call is over the UE transfer the IMS PDN connection towards the 5GS.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the UE disables the 5G radio NR capability or N1 interface in order to reselect to the 4G EPS when 5GS does not support emergency calls and after the call is completed enables the 5G radio NR capability in order to return to the 5GS to be able to benefit from the higher data rates of the 5GS).


Claim(s) 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHLIWA-BERTLING et al. (US Patent Publication 2020/0336885 herein after referenced as Schliwa) in view of Bakker (US Patent 10,791,450 herein after referenced as Bakker) and further in view of YANG et al. (US Patent Publication 2016/0044546 herein after referenced as Yang).


Regarding claim 14, Schliwa in view of Bakker discloses:
The apparatus of claim 11, wherein the processor is further configured to cause the wireless device to: (see claim 11).
Schliwa in view of Bakker discloses initiating a CS emergency call but fails to explicitly disclose determining the outcome and therefore fails to disclose “store information indicating an outcome of the CS emergency call in local non-volatile memory.” 
	In a related field of endeavor, Yang discloses:
store information indicating an outcome of the CS call in local non-volatile memory (Yang, [0050] discloses redirection information corresponding to previous successful or unsuccessful redirection attempts from the first base station may be stored to create the redirection history and the UE may store redirection information in a circuit switched fall back mobile terminated history database and the UE uses the redirection information for future connection attempts with the particular third generation/second generation cell, thus speeding up redirection attempts; Yang, [0031] discloses the memory of the UE may store a redirection module; Yang, [0075] discloses a computer readable medium by way of example memory such as magnetic storage device, optical disk, smart card, etc.; Yang, [0047] discloses aspects of the present disclosure are directed to avoiding or mitigating circuit switched fallback CSFB redirection failure based on redirection history).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Schliwa in view of Bakker to incorporate the teachings of Yang for the purpose of providing the system with a means to speed up redirection attempts (Yang, [0050]) and to avoid and mitigate CSFB redirection failure (Yang, [0047]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of performing a fallback and redirection operation such as CSFB as taught by Schliwa) with another known element and comparable device utilizing a known technique (i.e. performing a process of performing a fallback and redirection operation such as CSFB, wherein the process utilizes redirection history to mitigate redirection failure as taught by Yang) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of performing a fallback and redirection operation such as CSFB (i.e. as taught by Schliwa & Yang) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  
Regarding claim 23, Schliwa in view of Bakker discloses:
The apparatus of claim 11, wherein the processor is further configured to cause the wireless device to: (see claim 11).
Schliwa in view of Bakker discloses initiating a CS emergency call but fails to explicitly disclose determining the outcome and therefore fails to disclose “retrieve emergency services performance information for a first cell from a local memory of the wireless device.” 
	In a related field of endeavor, Yang discloses:
retrieve services performance information for a first cell from a local memory of the wireless device (Yang, [0050] discloses redirection information corresponding to previous successful or unsuccessful redirection attempts from the first base station may be stored to create the redirection history and the UE may store redirection information in a circuit switched fall back mobile terminated history database and the UE uses the redirection information for future connection attempts with the particular third generation/second generation cell, thus speeding up redirection attempts; Yang, [0031] discloses the memory of the UE may store a redirection module; Yang, [0075] discloses a computer readable medium by way of example memory such as magnetic storage device, optical disk, smart card, etc.; Yang, [0047] discloses aspects of the present disclosure are directed to avoiding or mitigating circuit switched fallback CSFB redirection failure based on redirection history).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Schliwa in view of Bakker to incorporate the teachings of Yang for the purpose of providing the system with a means to speed up redirection attempts (Yang, [0050]) and to avoid and mitigate CSFB redirection failure (Yang, [0047]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of performing a fallback and redirection operation such as CSFB as taught by Schliwa) with another known element and comparable device utilizing a known technique (i.e. performing a process of performing a fallback and redirection operation such as CSFB, wherein the process utilizes redirection history to mitigate redirection failure as taught by Yang) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of performing a fallback and redirection operation such as CSFB (i.e. as taught by Schliwa & Yang) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  


Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHLIWA-BERTLING et al. (US Patent Publication 2020/0336885 herein after referenced as Schliwa) in view of Bakker (US Patent 10,791,450 herein after referenced as Bakker) in view of YANG et al. (US Patent Publication 2016/0044546 herein after referenced as Yang) and further in view of Gross et al. (US Patent Publication 2019/0200204 herein after referenced as Gross).  

Regarding claim 22, Schliwa in view of Bakker and further in view of Yang discloses:
The apparatus of claim 14, wherein the processor is further configured to cause the wireless device to: (see claim 14).
Schliwa in view of Bakker and further in view of Yang fails to disclose “provide the information indicating the outcome of the CS emergency call to a server.”
In a related field of endeavor, Gross discloses:
 provide the information indicating the outcome of the emergency call to a server (Gross, Fig. 3 & [0024]-[0025] discloses the mobile device makes a normal emergency communication such as a 911 call regarding an emergency situation and discloses if the mobile device detects that the emergency call does not connect to the PSAP, the mobile device makes an additional invocation of the mobile locator component to report the failure of the emergency call providing information on the failed emergency call and Fig. 3 shows the mobile location component is part of a server; Gross, [0027] discloses the mobile location component performs real time analysis and analytics about the location in which emergency calls are failing and determines preventive actions that can be taken). 
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Schliwa in view of Bakker and further in view of Yang to incorporate the teachings of Gross for the purpose of providing the system with a means to inform the network regarding the failures so that preventive action can be taken (Gross, [0027]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of determining whether a connection attempt has failed as taught by Yang) with another known element and comparable device utilizing a known technique (i.e. performing a process of determining whether a connection attempt has failed, wherein the failure information is informed to the network so that preventive measures can be taken as taught by Gross) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of determining whether a connection attempt has failed (i.e. as taught by Yang & Gross) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHLIWA-BERTLING et al. (US Patent Publication 2020/0336885 herein after referenced as Schliwa) in view of Bakker (US Patent 10,791,450 herein after referenced as Bakker) and further in view of Jain et al. (US Patent 9,628,359 herein after referenced as Jain).

Regarding claim 15, Schliwa in view of Bakker discloses:
The apparatus of claim 11, wherein the processor is further configured to cause the wireless device to: (see claim 11).
receive emergency services (Schliwa, [0141] discloses the UE may use the priority provided in the ES information to select the other network or system; Schliwa, [0055] discloses the 5GC or 5GS provides the UE with information indicating that ES is not supported by the 5GC/5G system and that different core network supports ES and the UE then when it needs to send an emergency request would use the information provided by the 5GC or 5GS and fallback to the different core network or system or cell or radio access node).
Schliwa in view of Bakker discloses the UE performing a selection of a system based on information provided by the network but fails to explicitly disclose that the information corresponds to performance information and therefore fails to disclose “receive emergency services performance information for a first cell from a server”.
In a related field of endeavor, Jain discloses:
receive services performance information for a first cell from a server (Jain, Column 3, Lines 20-25 & Lines 39-53 discloses to improve data network selection efficiency, historical performance parameters as well as current performance parameters can be used when connecting to a wireless network and discloses the plurality of client devices collect performance parameters from the plurality of data networks and the performance parameters collected by the plurality of client devices are then transferred to a server which analyzes the performance parameters to build a database and shares the database with each client device so that the client device can then make an informed decision on which data network of the plurality of data networks to connect).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Schliwa in view of Bakker to incorporate the teachings of Jain for the purpose of providing the system with a means to improve network selection efficiency (Jain, Column 3, Lines 20-25) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of selecting a network based on information received from the network as taught by Schliwa) with another known element and comparable device utilizing a known technique (i.e. performing a process of selecting a network based on information received from the network, wherein the selection is based on current and historical performance parameters received from a server as taught by Jain) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of selecting a network based on information received from the network (i.e. as taught by Schliwa & Jain) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHLIWA-BERTLING et al. (US Patent Publication 2020/0336885 herein after referenced as Schliwa) in view of Bakker (US Patent 10,791,450 herein after referenced as Bakker) and further in view of Bahta et al. (US Patent Publication 2017/0006447 herein after referenced as Bahta).  

Regarding claim 18, Schliwa in view of Bakker discloses:
The apparatus of claim 11, wherein the processor is further configured to cause the wireless device to: (see claim 11).
Schliwa in view of Bakker discloses performing a fallback for an emergency service from 5GS but fails to disclose “receive user input initiating an attempt to obtain emergency services while connected to a first cell; determine a fifth generation (5G) access barring factor for emergency access category for the first cell; and determine whether to perform fallback from fifth generation system (5GS) to attempt to obtain emergency services based at least in part on the 5G access barring factor for emergency access category for the first cell.” 
	In a related field of endeavor, Bahta discloses:
receive user input initiating an attempt to obtain emergency services while connected to a first cell; determine a fifth generation (5G) access barring factor for emergency access category for the first cell; and determine whether to perform fallback from fifth generation system (5GS) to attempt to obtain emergency services based at least in part on the 5G access barring factor for emergency access category for the first cell (Bahta, [0066] discloses a user may initiate via wireless device an emergency call by dialing 911; Bahta, [0013] discloses a redirecting procedure in which an access class barring parameter aids the UE in establishing the emergency call wherein the UE uses the redirection parameter to redirect the UE from the barred cell to another candidate cell via which the UE may establish the emergency call; Bahta, [0025] discloses the wireless network may include an LTE network or a future generation wireless network).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Schliwa in view of Bakker to incorporate the teachings of Bahta for the purpose of providing the system with a means to establish the emergency call (Bahta, [0013]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of performing a redirection operation as taught by Schliwa) with another known element and comparable device utilizing a known technique (i.e. performing a process of performing a redirection operation, wherein the redirection utilizes an access barring parameter as taught by Bahta) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of performing a redirection operation (i.e. as taught by Schliwa & Bahta) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHLIWA-BERTLING et al. (US Patent Publication 2020/0336885 herein after referenced as Schliwa) in view of Bakker (US Patent 10,791,450 herein after referenced as Bakker) and further in view of Hooker (US Patent 10,873,845 herein after referenced as Hooker).  



Regarding claim 19, Schliwa in view of Bakker discloses:
The apparatus of claim 11, wherein the processor is further configured to cause the wireless device to: (see claim 11).
Schliwa in view of Bakker discloses utilizing emergency services but fails to explicitly disclose the use of a text to 911 emergency service and therefore fails to disclose “receive user input initiating a text to 911 session while connected to a 5G NR cell; and determine to perform fallback from fifth generation system (5GS) to attempt to obtain emergency services based at least in part on the user input initiating a text to 911 session while connected to a 5G NR cell.” 
In a related field of endeavor, Hooker discloses:
receive user input initiating a text to 911 session while connected to a cell; and determine to perform fallback to attempt to obtain emergency services based at least in part on the user input initiating a text to 911 session while connected to a cell (Hooker, Fig. 3 & Column 6, Lines 41-44 discloses enables MSRP messaging support for NG911 with backwards compatibility to text to 911 messaging as a fallback when NG911 is unavailable and this solution enables devices to access emergency services during the transition from legacy text to 911 to NG911; Hooker, Column 4, Lines 33-39 discloses the IP-CAN includes GPRS, UMTS, LTE, etc.; Hooker, Column 1, Lines 39-41 discloses text to 911 refers to the ability to send a text message from a device to reach 911 emergency services).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Schliwa in view of Bakker to incorporate the teachings of Hooker for the purpose of providing the system with a means to access emergency services during the transition from legacy text to 911 to NG911 (Hooker, Fig. 3 & Column 6, Lines 41-44) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of performing a redirection operation for an emergency service as taught by Schliwa) with another known element and comparable device utilizing a known technique (i.e. performing a process of performing a redirection operation for an emergency service, wherein the emergency service includes a text to 911 service as taught by Hooker) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of performing a redirection operation for an emergency service (i.e. as taught by Schliwa & Hooker) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/           Primary Examiner, Art Unit 2645